Citation Nr: 1033024	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for PTSD.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and child




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from zdecisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied the 
Veteran's claims on appeal.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in June 2010.

The Board notes that, while the Veteran initially appealed the 
denial of his claim for ischemic heart disease, in his May 2005 
substantive appeal, the Veteran indicated, in his hearing 
testimony in June 2010, that he no longer wished to withdraw that 
appeal.  As such, the Board will consider that claim to be in 
appellate status along with the Veteran's claim of entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran, in his hearing testimony before 
the Board in June 2010, indicated that he had received treatment 
for both ischemic heart disease and PTSD recently at VA medical 
facilities.  A review of the Veteran's claims file appears to 
indicate that no VA records dated any more recently than 2002 
have been associated with the Veteran's claims file.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the Board must remand these claims in order that current VA 
medical records may be associated with the Veteran's claims file.

Accordingly, this case is REMANDED to the AMC for the following 
action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses of 
all health care providers who have recently 
treated him for any psychiatric disorders, or 
heart disease.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file, to include any 
outstanding VA records from 2002 to the 
present.

2.  Following the above, and any other 
necessary development, to include a VA 
examination if warranted, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for PTSD 
and ischemic heart disease.  In the event 
that any benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


